Citation Nr: 0703587	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether clear and unmistakable error exists in the rating 
decision of March 4, 1980 for failing to address the issue of 
residuals of a closed head trauma.

2.  Entitlement to service connection for a closed head 
injury (claimed as closed head trauma).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, Observer




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 through 
February 1979.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


The issue of service connection for a closed head injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A June 15, 1979 rating decision granted service 
connection for injuries resulting from a September 1978 
motorcycle accident, including service connection for 
comminuted fracture of the left proximal femur, left distal 
femur, fracture of the left tibia, and fracture of the right 
distal radius.

2.  A March 4, 1980 rating decision addressed increases and 
reductions in the above-mentioned service connected 
disabilities.  

3.  Prior to May 2004, the veteran never submitted a formal 
or informal claim for service connection for a closed head 
injury.




CONCLUSION OF LAW

The March 4, 1980 rating decision, which did not address a 
claim for service connection for a closed head injury, did 
not contain clear and unmistakable error.  38 U.S.C.A. §§ 
5109A, 5110, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).


Analysis

In May 2004, the veteran filed a claim which alleged clear 
and unmistakable error in a March 1980 rating decision.

A decision by the Secretary is subject to revision on the 
grounds of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 5109A.  Pervious determinations, 
which are final and binding, including decisions of service 
connection, degree of disability and other issues, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran, however, must assert more than a disagreement as to 
how the facts were weighed or evaluated.  Id.

If the veteran wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

If the error alleged is not the type of error that, if true, 
would be CUE on its face; if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As stated above, in May 2004, the veteran submitted a claim 
alleging CUE in a March 4, 1980 rating decision.  The veteran 
contends that the rating decision failed to consider a claim 
for a closed head trauma injury that occurred on active duty.  
The veteran also argues that, in the event there is no record 
of a claim for closed head trauma being made, that the RO 
made a clear and obvious mistake in not adjudicating that 
injury because it resulted from the same accident that caused 
his other service connected injuries and was well documented 
in his service medical records.  

In determining whether CUE existed in an earlier rating 
decision, the Board will consider the evidence of record and 
the regulations in effect at the time of the challenged 
rating decision.  See Pierce v. Principi, 240 F.3d 1348, 
1355-56 (2001); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Based on the evidence on file as of the March 4, 1980 rating 
decision, the Board must first determine if a claim for 
service connection for a closed head injury was filed by the 
veteran.  

An original claim is defined as, an initial formal 
application on a form prescribed by the Administrator.  
38 C.F.R. § 3.160 (1980) 

Under 38 C.F.R. § 3.151 (1980), a specific claim in the form 
prescribed by the administrator must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the Veterans Administration (38 U.S.C.A. 
§ 3001(a)).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Veterans Administration from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (1980).  
A communication received from a service organization, an 
attorney, or an agent may not be accepted as an informal 
claim if a power of attorney was not executed at the time the 
communication was written.  38 C.F.R. § 3.155(b).

The evidence of record at the time of the March 4, 1980 
rating decision included the initial claim for benefits filed 
by the veteran, the veteran's service medical records, 
hospital records from the Nashville Tennessee VA medical 
center, a medical board evaluation recommending discharge, a 
report of the medical board from the Naval Regional Medical 
Center in Portsmouth, Virginia, and a VA examination 
regarding the veteran's residuals of fractures.

The veteran filed a formal claim for service connection on 
March 9, 1979 on VA Form 21-526e.  The veteran specifically 
claimed entitlement to service connection for comminuted 
fracture of the proximal left femur, distal fracture of the 
left femur, fracture of the left tibia, and fracture of the 
right distal radius.  There was no specific claim for service 
connection for closed head trauma at the time, nor was there 
any mention of a closed head trauma injury anywhere on the 
form.  In a rating decision of June 1979, the RO granted 
service connection for all of the veteran's claimed injuries.  
Additionally, in the March 4, 1980 rating decision, the RO 
addressed the disability ratings of the above-listed service-
connected issues.  

Additionally, other than his initial claim for benefits, the 
veteran did not submit any statements or any communications 
that could be construed as intent to apply for service 
connection for a closed head trauma until 2004.  While the 
veteran argues that the RO should have considered a claim for 
service connection for a closed head trauma injury because it 
was well-documented in his service medical records, this 
argument fails as there is no record of either a formal or 
informal claim for benefits pertaining to residuals of a 
closed head injury prior to 2004.  As noted above, in order 
to receive VA benefits, the claimant must file either a 
formal or informal claim for such benefits.  

In sum, the March 1980 rating decision neither ignored the 
facts or the law; the RO committed no undebateable error, 
which would have provided a manifestly different result.  
Accordingly, the Board concludes that the March 1980 rating 
decision was not clearly and unmistakably erroneous in 
failing to address a claim for service connection for a 
closed head injury, as no formal or informal claim for 
compensation was ever filed.  


ORDER

A March 1980 rating decision that did not consider a claim 
for service connection for a closed head injury, was not 
clearly and unmistakably erroneous.


REMAND

The veteran contends that a closed head injury sustained in a 
motorcycle accident during service caused his current 
symptoms, including headaches, dizziness, vertigo, decreased 
concentration, and memory loss.
  
VA outpatient reports and private treatment records show that 
the veteran currently experiences symptoms including daily 
headaches, vertigo, dizziness, memory loss, and other 
cognitive dysfunction.  The veteran's service medical records 
contain hospital records stating the veteran was involved in 
a motorcycle accident in September 1978.  A report of the 
medical board from the Naval Regional Medical Center, 
Portsmouth, Virginia, recommended that the veteran be 
discharged from active duty due to injuries sustained in a 
September 1978 motorcycle accident.  The report indicated 
that the veteran was initially admitted with diagnoses 
including a diagnosis of closed head trauma.  The report 
provided a diagnosis of a resolved concussion.  The veteran 
contends that he has consistently experienced the symptoms 
noted above, as well as slurred speech from the time after 
the accident.  Additionally, the veteran has consistently 
given a history of a traumatic brain injury resulting from 
his motorcycle accident in service, and has stated that his 
symptoms have been continuous since that time.  

A November 2004 neuropsychological evaluation at a VA medical 
center noted the above symptoms as well as a history of 
alcohol dependence.  The examiner opined that it was not 
clear whether his difficulties in executive functioning and 
visuoconstruction were due to his history of a head injury or 
to his alcohol use.  It is unclear from the record if the 
veteran's current condition regarding his above-listed 
symptoms is related to his in-service motorcycle accident and 
subsequent head trauma.  Based on the evidence of record, the 
Board is unable to determine the etiology of the veteran's 
head injury, i.e., whether the veteran's current symptoms are 
due to his active military service, as opposed to other 
intercurrent causes.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  Therefore, another examination should be 
obtained to resolve these issues.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the etiology 
of his current symptoms, to include 
headaches, vertigo, dizziness, and 
other cognitive dysfunctions, as well 
as provide an opinion as to how, if at 
all, the symptoms are related to his 
in-service motorcycle accident.  The 
claims file should be provided to the 
examiner prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and 
any such results must be included in 
the examination report.  After 
performing the examination, the 
examiner should specifically provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
residuals from the closed head injury 
in service, to include headaches, 
vertigo, dizziness or any other 
condition.  Any associated closed head 
injury residual disability should 
specifically be reported.  A complete 
rationale for all opinions expressed 
must be provided.  

2.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


